Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 9, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-01008-CR



              IN RE MICHAEL WILLIAM GODFREY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              230th District Court
                              Harris County, Texas
                        Trial Court Cause No. 912345-D

                        MEMORANDUM OPINION

      On December 2, 2015, relator Michael William Godfrey filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to review for
legal and factual sufficiency the findings of fact entered by the Honorable Brad
Hart, presiding judge of the 230th District Court of Harris County, in the
underlying habeas corpus proceeding.

      Only the Court of Criminal Appeals has jurisdiction in final post-conviction
felony proceedings. Tex. Code Proc. Ann. art. 11.07 (West 2015); Padieu v. Court
of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig.
proceeding); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991) (orig. proceeding). Therefore, this court has no mandamus jurisdiction
in matters related to petitions for writ of habeas corpus in criminal cases. See In re
Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] orig. proceeding)
(“We have no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under article 11.07); In re McAfee, 53 S.W.3d 175, 718
(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (concluding that court of
appeals had no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under article 11.07). To complain about any action or
inaction of the convicting court, relator may seek mandamus relief from the Texas
Court of Criminal Appeals. See Briscoe, 230 S.W.3d at 196−97; McAfee, 53
S.W.3d at 718.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.

                                   PER CURIAM

Panel consists of Justices Jamison, Donovan, Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                          2